Citation Nr: 0218427	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  98-10 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

The propriety of the initial evaluation for residuals of a 
septoplasty, currently evaluated as 10 percent disabling 
from August 8, 1997.

(The issue of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for a right 
ankle disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran had active service from April 1973 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office at 
Buffalo, New York.

The Board remanded this claim for purposes of development 
in July 2000.

The Board is undertaking additional development on the 
issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West Supp. 2002) for a right ankle disability 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When the development is completed, the Board will 
provide notice thereof as required by Rule of Practice 
903.  38 C.F.R. § 20.903(2002).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The veteran's disability is manifested by an 
obstruction of each nostril of no less than 85 percent and 
by pan sinus disease.  

2.  It is not manifested by three or more incapacitating 
episodes of sinusitis per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment or by 
more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, purulent discharge, or 
crusting.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a septoplasty have not been met since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 
6502, 6510, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of 
claims pending before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain 
notices, pertinent to the claim, and it requires that 
these duties be fulfilled before the claim is adjudicated.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The regulations as they apply to this 
case were not meant to confer any rights in addition to 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must indicate which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's 
behalf.  Id.  Specific guidelines concerning the content 
of this notice are found in the implementing regulations.  
See 38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to 
make reasonable efforts to obtain records pertinent to the 
claim, and if the records could not be secured, to so 
notify the claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)-(3)).  The implementing regulation 
prescribes the content of the notice that VA must give to 
a claimant if it is unable to obtain the records in 
question.  See 38 C.F.R. § 3.159(e)).

Furthermore, when the records in question are in the 
custody of a federal department or agency, the VCAA and 
the implementing regulations require VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4)).

In connection specifically with the adjudication of the 
instant claim, the RO did not give the veteran notice of 
the provisions of the VCAA.  However, in connection with 
the adjudication of later-filed claims, the RO did.  In 
letters sent to the veteran and his representative in 
March 2001 and June 2002, the RO reviewed the requirements 
of the VCAA.  This notice was furnished before the record 
of the instant claim was transferred to the Board in 
November 2002.  Thus, the Board finds that the veteran 
received adequate notice of the new law and therefore 
enjoyed the opportunity to be heard concerning its 
applicability to the current appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that when the 
possibility exists that adequate notice has not been 
furnished by the agency of original jurisdiction of a law 
or other matter that is later considered in a decision of 
the Board, the controlling issue is whether such omission 
has prejudiced the ability of the claimant to prosecute 
the claim.  Id.  Here, the Board finds that the claimant 
has not been so prejudiced, because VA satisfied the VCAA 
in its development of the claim.

In the April 1998 statement of the case, the July 2000 
Remand of the Board, and a letter dated in August 2000 
implementing the instructions in the Remand, and the 
October 2002 supplemental statement of the case, VA 
advised the veteran of the type of evidence that could 
substantiate his claim.  In the letter of August 2000, the 
RO also explained what the respective responsibilities of 
VA and the claimant were for obtaining such evidence.  
Thus, the requirements of section 5103 of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The claims file shows that in October 1997 and again in 
September 2000, the veteran's representative advised the 
RO of certain medical records, all generated at VA medical 
facilities, that were relevant to the claim and the RO 
secured them.  VA medical records prepared thereafter were 
also obtained by the RO.  As neither the veteran nor his 
representative has notified the RO of any other medical 
records relevant to the claim, the Board finds that VA has 
fulfilled its duty under section 5103A of the VCAA to 
assist the claimant in obtaining pertinent records.

In addition to securing documentary evidence, the RO 
provided the veteran with VA examinations in December 1997 
and July 2002 that contain all findings needed to evaluate 
the veteran's disability. 

As the veteran has received the notice and assistance 
called for by the VCAA, the Board will decide his claim on 
the basis of the record as it now stands on appeal. 
Bernard.

ii.  Propriety of evaluation of residuals of a septoplasty

General principles of rating

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service 
connection.  In such circumstances, the rating must 
address all evidence relevant to the nature and severity 
of disability from the effective date of service 
connection and, accordingly, might be comprised of 
separate, or "staged," ratings based on the facts shown to 
exist during separate periods of time.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In general, disability evaluations are assigned by 
applying a schedule of ratings, which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2002).  All VA 
regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised 
in the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function are 
always to be expected.  See 38 C.F.R. § 4.21 (2002).  When 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented by the approximates the 
criteria for that rating more nearly than the criteria for 
the lower rating.  38 C.F.R. § 4.7 (2002).

The evaluation of the degree of disability takes into 
account competent lay evidence, when relevant thereto.  
Under the VCAA, "competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. 
§ 3.159(a)(2); see Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent 
to offer evidence of his symptoms in support of a claim 
for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a 
claim for a greater evaluation of disability will be 
granted unless it is refuted by a preponderance of the 
evidence of record.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).

The veteran's disability, residuals of a septoplasty 
performed in June 1996 to correct a deviated septum, has 
been evaluated as 10 percent disabling from the effective 
date of service connection therefor, August 8, 1997.  This 
evaluation has been granted on the basis of findings made 
during the July 2002 VA examination that both of the 
veteran's nasal passages were at least 85 percent 
obstructed.  Under Diagnostic Code 6502, a single 
evaluation of 10 percent is to be assigned for deviation 
of the nasal septum due to trauma when such disability 
involves a 50-percent obstruction of the nasal passage on 
both sides or a complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6502.  

As the maximum evaluation considered under this provision 
has been assigned, it must be considered whether the 
disability warrants a higher evaluation under another 
diagnostic code.  A computed tomography (CT) scan 
performed in December 1998 resulted in an impression of 
sinusitis.  A CT scan performed in August 2002 produced a 
diagnosis of pan sinus disease.  Thus, the disability may 
be evaluated as chronic pansinusitis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6510.  

The general rating formula for sinusitis is applied when 
evaluating a disability under Diagnostic Code 6510.  
Ratings authorized under the general rating formula 
include a 10 percent evaluation, assignable when there are 
one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting, and a 30 percent, 
assignable when there are three or more incapacitating 
episodes requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An 
"incapacitating episode" of sinusitis means one that 
requires bed rest and treatment by a physician.  Id.

Evidence pertinent to the claim for an increased 
evaluation consists of VA treatment records and the 
reports of the VA examinations performed in December 1997 
and July 2002.  

VA treatment records document the veteran's septoplasty in 
June 1996 and describe the veteran's complaints and 
medical findings before and after the surgery.  Before the 
surgery, the veteran complained of nasal obstruction on 
the left side.  There were findings of nasal obstruction, 
worse on the left than the right, and the preoperative 
diagnosis was nasal septum deviation.  A CT scan of the 
sinuses performed at the time of the surgery was negative 
for sinus disease.  Pathology analysis of a cartilage 
specimen extracted during the surgery was unremarkable.  
Records dated after the surgery between June and August 
1996 indicate that the veteran's complaints were of nasal 
obstruction.  Physical examination of the nose performed 
during each of those months disclosed some mild swelling 
and some "thick discharge."  

Evaluation of the veteran's nose during the VA examination 
of December 1997, which was a general medical examination, 
produced an impression of "[s]tatus-post nasal obstruction 
from nasal trauma in the military."  No complaints of 
nasal problems were attributed to the veteran in the 
examination report. 

Treatment records dated after the December 1997 
examination include a clinical progress note dated in 
December 1998.  Nasal difficulties were not cited in a 
list of current problems contained in the note.  The 
report of a magnetic resonance imaging (MRI) study that 
was performed in January 1999 on account of a history of 
seizures cited the presence of "a prominent venous 
structure superomedial to the left transverse sinus," and 
it was posited there that this represented "variant venous 
drainage" or, less likely, a "small arteriovenous 
malformation."  A physical medicine note dated in February 
1999 included "sinusitis" in the list of the veteran's 
diagnoses.  Treatment records dated thereafter through May 
2002 do not note any symptoms of nasal problems.

Evaluation of the veteran's nose during the VA nose, 
sinus, larynx, and pharynx examination in July 2002, 
resulted in a diagnosis of "[s]tatus-post nasal 
septoplasty."  The examination report notes the veteran's 
complaints and the findings arrived at on physical 
examination of the nose.  The veteran told the examiner 
that he has had at least two sinus infections each year.  
He said that his nasal passages were congested and 
suggested that because of this condition, he had to use 
nasal sprays each day, breathed through his mouth at 
night, and became somewhat short of breath when exerting 
himself physically.  The examiner noted that the veteran 
complained of "some clear nasal drainage" but did not 
complain of "purulent discharge," "chronic maxillary sinus 
pain or pressure," or "any periods of incapacitation or 
bedrest due to his symptoms."  Physical examination of the 
nose found no nasal drainage but did disclose an 
obstruction of at least 85 percent in each nostril, some 
postnasal drip in the area of the pharynx, and turbinates 
that were red and swollen bilaterally.  The examiner 
reported that the veteran appeared not to feel pain when 
pressure was applied on the maxillary and frontal sinuses 
during physical examination.  

An addendum to the July 2002 examination dated in August 
2002 referred to the results of a maxillofacial CT scan 
performed at that time.  The study reportedly found 
"moderately extensive pansinus disease" evidenced by "mild 
to moderate mucosal thickening" in the frontal sinuses 
bilaterally and around the right maxillary sinus,"mild 
mucosal thickening" in the sphenoid sinuses bilaterally, 
and a "middle frontal air cell which is connected to the 
left frontal sinus."  The study reportedly showed that the 
left frontal sinus appeared to be clear, although the 
nasal septum deviated slightly to the left.  Also 
evidenced by the study was "soft tissue filling and 
possibly expanding [of] the right ostiomeatal complex."  

The Board finds that an evaluation greater than 10 percent 
for the veteran's nasal disability is not available on 
account of sinusitis.  Although the veteran reported 
during the July 2002 VA examination that he had at least 
two "sinus infections" each year, he has not reported any 
"incapacitating episodes" as defined in the general 
formula for rating sinusitis.  VA treatment and 
examination records also fail to document episodes of 
sinus illness requiring bed rest and treatment by a 
physician.

VA treatment records document three episodes of sinus 
problems between June and August 1996, immediately after 
the June 1996 septoplasty.  The symptoms displayed during 
examination at those times were mild swelling and a thick 
nasal discharge.  These approximate the symptoms 
contemplated by the schedule for rating sinusitis.  
However, these symptoms were exhibited before the August 
8, 1997 effective date of the grant of service connection 
for the residuals of a septoplasty.  

Since August 8, 1997, fewer symptoms of sinus disease have 
been documented in the treatment records or examination 
reports.  During the July 2002 VA examination, the veteran 
reported that he had a clear nasal drainage and the 
examiner found some evidence of post-nasal drip.  
Moreover, the CT scan performed the next month identified 
mucosal thickening in various parts of the sinuses.  Thus, 
although there is a medical finding of mucosal thickening 
in the sinuses, there is none of a nasal discharge of any 
kind, nor does the veteran's own account point to anything 
but a clear nasal discharge.  Therefore, the evidence 
tends to disprove the proposition that the veteran has had 
a purulent nasal discharge.  Nor is there evidence in the 
treatment records or examination reports that the veteran 
has had headaches or pain associated with the sinuses.  

Although the veteran maintained during the July 2002 VA 
examination that he suffers from at least two sinus 
infections each year, the medical findings of record do 
not suggest that he has suffered at any time since August 
8, 1997 with the sinus-related symptoms that are 
contemplated by the applicable rating provision.  Not only 
is there no evidence in the treatment or examination 
reports of a purulent discharge or crusting, there also is 
no evidence of headaches or other pain associated with the 
sinuses.

Thus, the criteria for an evaluation greater than 10 
percent under Diagnostic Code 6510 have not been met at 
any time since the effective date of service connection 
for the nasal disability in question.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 
Vet. App. 589, and has found in light of the evidence that 
none permit an evaluation of the veteran's nasal 
disability that is greater than 10 percent.

The preponderance of the evidence tends to disprove the 
claim.  The doctrine of reasonable doubt does not apply in 
this case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001) (holding that the doctrine of reasonable doubt is 
inapplicable where the evidence preponderates against a 
claim).


ORDER

An evaluation in excess of 10 percent from August 8, 1997 
for residuals of a septoplasty is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

